Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/616,869 filed on 11/25/2019.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/25/2019, 01/22/2020, 10/23/2020, and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In the instant application, these claim limitation(s) is/are: a terminal device determining module, a communication module, a product recommendation information determining module, a product recommendation information providing module (claim 15), a first message receiving module, a response providing module, a second message receiving module, a user preference determining module (claim 17), a product recommendation information presenting module (claim 17), a detector (claim 20).
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  With respect to the modules, paragraph [0196] of the Specification describes that “all the modules in the apparatuses described above may be implemented in various approaches. These modules may be implemented as hardware, software, or a combination thereof.”  However, while the Specification refers to various functions that may be performed by the detector recited in claim 20 (paragraphs 64-65, 87, and Fig. 10, element 1020), the Specification (and Fig. 10, element 1010) does not describe any particular structure that is relied on to perform the claim function of the detector recited in the claim.  Accordingly, a §112(b) rejection is set forth below to address the lack of definite structure in the Specification corresponding to this limitation.  For purposes of examination, the detector will be interpreted similar to the modules, i.e., implemented as hardware, software, or a combination thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claim 20 recites the limitation of a detector, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (as discussed above). However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to perform the function corresponding to the detector of claim 20.  Accordingly, the lack of specific structure in the Specification for performing the function of the detector in claim 20 results in a finding that the written description fails to satisfy §112(a) such that there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites the limitation of a detector, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure to perform the function corresponding to the detector of claim 20.   Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed methods (claims 1-14) apparatus (claims 20) are directed to at least one of the eligible categories of subject matter under §101 (processes and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
However, claims 15-19 are directed to apparatuses comprised entirely of modules, which covers a software per se embodiment because the claims lack any physical claim elements (e.g., hardware) and because the modules may be embodied entirely as software (as noted in par. 196 of the Spec.).  Accordingly, claims 15-19 do not fall within one of the statutory categories under §101 and therefore these claims fails Step 1 of the eligibility inquiry.
However, because claims 15-19 could be amended to include hardware elements to satisfy Step 1, these claims are further analyzed (along with claims 1-14 and 20) under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities) or managing personal behavior or relationships or interactions (e.g., product recommendations tied to user interactions at a shop, grocery store, restaurant, etc. – See par. 29 of Spec.) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion) under the “Mental Processes” abstract grouping.
limitations reciting the abstract idea are indicated in bold and the additional elements are indicated in plain text below:
Independent claim 1 recites determining that a terminal device is within a predefined area; communicating with a chatbot on the terminal device to obtain a user identity; determining product recommendation information associated with the user identity; and providing the product recommendation information to the chatbot.  Independent claim 7 recites receiving a first message in a chat flow; providing a response to the first message, the response indicating at least one product determined based at least on the first message; receiving a second message including a comment on the at least one product; and determining a user preference on the at least one product based at least on the second message.  Independent claim 15 recites a terminal device determining module, for determining that a terminal device is within a predefined area; a communicating module, for communicating with a chatbot on the terminal device to obtain a user identity; a product recommendation information determining module, for determining product recommendation information associated with the user identity; and a product recommendation information providing module, for providing the product recommendation information to the chatbot.  Independent claim 17 recites a first message receiving module, for receiving a first message in a chat flow; a response providing module, providing a response to the first message, the response indicating at least one product determined based at least on the first message; a second message receiving module, for receiving a second message including a comment on the at least one product; and a user preference determining module, for determining a user preference on the at least one product based at least on the second message.  Independent claim 20 recites a detector, for detecting whether a terminal device is within a predefined area; a memory, for storing computer-executable instructions; and a processor, for executing the computer-executable instructions to operate for: determining that the terminal device is within the predefined area based on the detection of the detector; communicating with a chatbot on the terminal device to obtain a user identity; determining product recommendation information associated with the user identity; and providing the product recommendation information to the chatbot.
Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited by claims 1, 7, 15, 17, and 20 include: terminal device, chatbot on the terminal device, terminal device determining module, a communication module, product recommendation information determining module,  product recommendation information providing module, first message receiving module, response providing module, second message receiving module, a user preference determining module,  product recommendation information presenting module, detector, memory, for storing computer-executable instructions; and processor. These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application.  The terminal device, chatbot on the terminal device, plurality of modules, detector, memory, for storing computer-executable instructions; and processor may be embodied via generic computing devices along with instructions (software) to perform the abstract idea with a generic computer, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “chatbot on the terminal device” is evaluated as an additional element, this element is recited at a high level of generality and merely serves to facilitate sending/receiving data to a terminal device, which does not integrate the claim into a practical application, and moreover relies on a generic computer to perform  insignificant extra-solution data gathering/output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must 
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited by claims 1, 7, 15, 17, and 20 include: terminal device, chatbot on the terminal device, terminal device determining module, a communication module, product recommendation information determining module,  product recommendation information providing module, first message receiving module, response providing module, second message receiving module, a user preference determining module,  product recommendation information presenting module, detector, memory, for storing computer-executable instructions; and processor. These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements and/or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0039]:  e.g., “The Al assistant 130 and the terminal device 140 may be any type of electronic computing devices capable of connecting to the network 110, assessing servers or websites on the network 110, processing data or signals, etc. For example, the AI assistant 130 and the terminal device 140 may be desktop computers, laptops, tablets, smart phones, or any other types of handhold, movable, or immovable devices.”).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “chatbot on the terminal device” is evaluated as an additional element, it is noted that chatbots are well-understood, routine and conventional in the art, and therefore insufficient to add significantly more to the claims.  See, e.g., Booker – US 2018/0231954 at paragraph 53, noting that “Various natural language mapping engines chat bots are known in the art.”  See also, Preston – US Pat. No. 7,107,218 at col. 7, line 66 – col. 8, line 3.  See also, Shae et al. – US 2012/0191629 at paragraph 6, noting “As is known by those of skill in the art, a chatbot is a computer program designed to simulate an intelligent conversation with one or more human users, via auditory or textual methods”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-6, 8-14, 16, and 1-19 recite the same abstract idea as recited in the independent claims with further steps/details for managing commercial interactions (e.g., marketing or sales activities) or managing personal behavior or relationships or interactions (e.g., product recommendations tied to user interactions at a shop, grocery store, restaurant, etc. – See par. 29 of Spec.) under the “Certain Methods of Organizing Human Activity,” and that can be performed in the human mind (including observation, evaluation, judgment, opinion) under the “Mental Processes” abstract grouping, along with the same additional elements already addressed above in the discussion of the independent claims.  Even if the LTR model recited in claims 2/4/15 and Recurrent Neural Network (RNN) recited in claims 10-11 and 19 are deemed as involving mathematical relationships/formulas and are not part of the same abstract idea as recited in the independent claims, these elements nevertheless would fall within the “Mathematical Concepts” abstract idea grouping.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  Accordingly, the dependent claims do not integrate the abstract idea into a practical application or add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8,  13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Kim” (WO 2006/129968 A1).

Claims 7/17:  As per claim 7, Kim teaches a method for facilitating product recommendation in automated chatting (paragraph 10:  method and system of recommending preference products and contents by storing a conversation between a user and a conversational agent), comprising:
receiving a first message in a chat flow (paragraphs 38-40, 53, and Figs. 1, 3, 6, 8-9, 11, and 17:  describing/displaying a chat flow between a user and a conversational agent, including a sequence of messages, e.g., first message, second message…and so on – e.g., in Fig. 17, first message indicating “Have you had a Coke?”);
providing a response to the first message, the response indicating at least one product determined based at least on the first message (paragraphs 38-40, 53, and Figs. 1, 3, 6, 8-9, 11, and 17:  describing/displaying a chat flow between a user and a conversational agent, including ;
receiving a second message including a comment on the at least one product (paragraphs 38-40, 53, and Figs. 1, 3, 6, 8-9, 11, and 17:  describing/displaying a chat flow between a user and a conversational agent, including a sequence of messages, including a second message including a comment on a product – e.g., in Fig. 17, the Visitor’s message/comment of “twice or so” in response to a question of “How many times a week do you have a Coke?” and the Visitor’s message/comment of “I think it’s not good for your health” in response to a question of “What do you think of Coke”); and
determining a user preference on the at least one product based at least on the second message (paragraphs 35-41, 54, and Figs. 9 and 16-18: describing/displaying features for determining preferences related to a product based on messages from users responding to questions – e.g., Fig. 9 displays a flowchart for using the messages, e.g., second message, from a sequence of messages between a user and a conversational agent to determine if a preference exists for a product; and Figs. 16-18 display a sample conversation that includes questions/messages related to a particular product [Coke] along with preferences [Negative or Positive] determined based on the Visitor’s response to the questions, with the resulting preferences displayed in the exemplary table shown in Fig. 18).

Claim 17 is directed to an apparatus with modules for performing substantially similar limitations as those set forth in claim 7 and addressed above.  Accordingly teaches an apparatus and modules for performing the limitations discussed above (Kim at paragraph 43 and Figs. 5, 10, and 15), and claim 17 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 8/18:  As per claim 8, Kim further teaches presenting product recommendation information in the chat flow, the product recommendation information being determined based at least on the user preference (paragraphs 35, 40-41, and Fig. 9:  e.g., conversation contents…analyzed…conversational 
Claim 18 recites substantially similar claimed subject matter as claim 8 and is therefore rejected for substantially the same reasons.

Claim 13:  Kim further teaches wherein the determining the user preference comprises: determining a positive, negative or neural emotion on the at least one product, through performing sentiment analysis on at least the second message (paragraph 54 and Figs. 16-18).

Claim 14:  Kim further teaches wherein the response is a part of an implicit product survey (paragraphs 38-40, 53, and Figs. 1, 3, 6, 8-9, 11, and 17:  e.g., in Fig. 17, first message of “Have you had a Coke?” and a response of “Yes I have” is an implicit product survey because it is not presented as a survey, but a conversation from which the user’s taste/preference is inferred by analyzing the response with the conversational agent using, e.g., natural language processing, positive/negative patterns, and the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 15-16, and 20 are rejected under 35 U.S.C. §103 as unpatentable over “Kim” (WO 2006/129968 A1) in view of Weiss et al. (US 2014/0032325, hereinafter “Weiss”).

Claims 1/15:  As per claim 1, Kim teaches a method for facilitating product recommendation in automated chatting (paragraph 10: method and system of recommending preference products and contents by storing a conversation between a user and a conversational agent), comprising:
communicating with a chatbot on the terminal device to obtain a user identity (paragraphs 38-40 and Figs. 1 and 8-9:  describing/displaying features for obtaining name/identity [chatting name] of user via communication with the conversational agent [chatbot]);
determining product recommendation information associated with the user identity (paragraph 35 and Fig. 9;  e.g., transmit user information to conversation analyzing and recommending server…preference exists…recommended content exits…return recommended contents); and
providing the product recommendation information to the chatbot (paragraph 35 and Fig. 9: return recommended contents; The conversational agent suggests the products or contents related to the analyzed preference or taste to the user).

Kim does not explicitly teach:
determining that a terminal device is within a predefined area.

Weiss teaches:
determining that a terminal device is within a predefined area (paragraphs 7, 11, 28, 86, and 115-116: user may operate a map interface that shows the user's present location (e.g., as determined by the user's mobile device), and one or more promoted items may be indicated to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Weiss because the references are analogous since they are each directed to features for providing targeted recommendations, offers, or the like to users, which is within Applicant’s field of endeavor of facilitating product recommendations in automated chatting, and because modifying Kim to incorporate a feature for determining that a terminal device is within a predefined area, as taught by Weiss, would serve the motivation to provide more accurate and relevant recommendations and/or promoted items through location-based considerations when providing the recommendations (Weiss at paragraph 21).
Claim 15 is directed to an apparatus with modules for performing substantially similar limitations as those set forth in claim 1 and addressed above.  Accordingly, Kim, in view of Weiss, teaches an apparatus and modules for performing the limitations discussed above (Kim at paragraph 43 and Figs. 5, 10, and 15; See also, Weiss at Figs. 1-2 and paragraphs 9, 28, and 69), and claim 15 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/16:  Kim does not teach the limitation of claims 2/16.
However, Weiss teaches wherein the product recommendation information is determined through a learning-to-rank (LTR) model based on at least one of: a candidate recommendation list, a user profile associated with the user identity, and time information (paragraphs 20, 25-26, 37-38, 87, 92, and 102:   e.g., it is appreciated that users of the location-based service that "follow" one or more lists of venues (e.g., in a particular geographic area, venue type, category of venue, or other parameter used to group venues) may provide better signals of what venues should be more highly ranked; ranking component may use 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kim/Weiss, a feature for providing product recommendation information through a learning to rank model based on one of a candidate recommendation list, a user profile associated with the user identity, or time information, as taught by Weiss, in order to provide the benefit of ranked list of recommendations targeted/personalized to a specific user (Weiss at paragraph 26) or to promote certain businesses using time-based criteria and popularity tied thereto (Weiss at paragraph 87).

Claim 3: Kim does not teach the limitation of claim 3.
However, Weiss teaches receiving the candidate recommendation list from a partner entity, or determining the candidate recommendation list according to a predefined promotion rule, wherein the candidate recommendation list comprises at least one candidate recommended product and corresponding promotion information (Abstract and paragraphs 5-6, 12, 20, 22, 30-34, 37-38, 87, and 92:  e.g., list may be displayed within an interface of a mobile device associated with the user. Further, any justifications for particular rankings of recommendations and/or promoted item may be provided to the user within the interface (e.g., "Your friend John recommended this restaurant.") to permit the user to make a more informed choice of venue or other item; displaying the ranking of the at least a portion of the plurality of venues in the display, creating at least one promoted item associated with at least one of the plurality of venues, and displaying in the display of the mobile device the at least one promoted item within the ranking of the at least a portion of the plurality of venues in the display;  displaying the list of recommended venues to display including the promoted item includes displaying the promoted item only within a particular designated category; permitting third party sources to provide content that can be promoted within a location-based service. For instance, a third party source of offers may be accessed by a location-based service, and offers for venues defined within the location-based service may be imported to the location-based service (e.g., as a "special," offer, event, sale or other location-based item). One or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kim/Weiss, a feature for receiving the recommendation list from a partner entity or according to a promotion rule wherein the recommendation list comprises a recommended product and corresponding promotion information, as claimed, in order to provide the benefit to a provider (e.g., venue owner) of promoting their venue and products (Weiss at paragraph 11), and to provide more efficient recommendations and improve usability of the recommendation service by filtering or suppressing the display of promoted items for which a user has indicated a lack of interest (Weiss at paragraph 85).

Claim 4: Kim does not teach the limitation of claim 4.
However, Weiss teaches wherein the determining the product recommendation information comprises: selecting one or more candidate recommended products from the candidate recommendation list through the LTR model; and forming the product recommendation information based on the selected candidate recommended products and corresponding promotion information (paragraphs 20, 25-26, 37-38, 87, 92, and 102:  e.g., In one embodiment, the one or more user-related parameters include a determined location of the user. In another embodiment, the act of displaying the list of recommended venues to display including the promoted item includes displaying the promoted item at a top of a ranked list of the list of recommended venues; scores may be determined for promoted items, and such items may be displayed in addition to any recommendations provided. In one embodiment, promoted items having the highest score values may be promoted to the top of the displayed list of recommendations. In another embodiment, only a subset of recommendations are chosen for display, and a promoted item is selected from the subset of items. By using a redefined subset of items from which to promote a recommendation, performance of the promotion process is increased; determining a ranking of one of the at least a portion of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kim/Weiss, a feature for determining product recommendation information by selecting a candidate product using a learning-to-rank model and based on recommended products and promotion information, as taught by Weiss, in order to provide the benefit to a provider (e.g., venue owner) of promoting their venue and products (Weiss at paragraph 11) and/or to provide more efficient recommendations and improve usability of the recommendation service by filtering or suppressing the display of promoted items for which a user has indicated a lack of interest (Weiss at paragraph 85).

Claim 5:  Each of Kim and Weiss further teaches wherein the user profile comprises at least one of: user identity, age information, gender information, location information and user preferences on products (Kim at Figs. 6, 12, 16 and paragraphs 36-40: Chatting name [which is a user identity]; preferences of the user; See also, Weiss at paragraphs 2, 14, and 57:  check-in generally includes a process that identifies a user; tore information for each particular user, including preference information), and the user profile is determined based on at least one of: user consuming records at a partner entity, session logs at the chatbot, and implicit product surveys conducted by the chatbot (Kim at paragraphs 11 and 37: analyzing the taste or preference of the user from the conversation content; See also, Weiss at paragraphs 17-21, 57, and 62:  the list may be adjusted according to personal information (e.g., information recorded regarding the current user's preferences and/or history), social network information (e.g., information recorded regarding the current user's friends), and/or popularity of the items themselves).

Claim 6:  Kim does not teach the limitation of claim 6.
However, Weiss teaches receiving, through a user interface, a message comprising a query on at least one product; determining second product recommendation information based at least on the message; and presenting the second product recommendation information through the user interface (paragraphs 5, 53, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Kim/Weiss, a feature for a message comprising a query on a product and providing a product recommendation, as taught by Weiss, in order to provide the benefit to user of recommendations of particular targeted recommendations responsive to explicitly interests such as food, drinks, or the like (Weiss, at least paragraph 53 and Fig. 7), which would also improve usability by giving weight to a user’s explicitly identified interests (Weiss at paragraph 85).

Claim 20:  Kim teaches an electronic apparatus (paragraphs 10, 43, and Figs. 5, 10, and 15: system of recommending preference products; system includes computers 1 and 2, an internet 3 used as a network, a conversational agent service server 4, and a DB5), comprising:
a memory, for storing computer-executable instructions; and a processor, for executing the computer-executable instructions to operate (paragraphs 35, 41, 43, 50, and Figs. 5, 10, and 15: system includes computers [including processor, memory, computer-executable instructions for performing the disclosed features]); for:
communicating with a chatbot on the terminal device to obtain a user identity (paragraphs 38-40 and Figs. 1 and 8-9: describing/displaying features for obtaining name/identity [chatting name] of a user via communication with the conversational agent [chatbot]);
determining product recommendation information associated with the user identity (paragraph 35 and Fig. 9;  e.g., transmit user information to conversation analyzing and recommending server…preference exists…recommended content exits…return recommended contents); and
providing the product recommendation information to the chatbot (paragraph 35 and Fig. 9: return recommended contents; The conversational agent suggests the products or contents related to the analyzed preference or taste to the user).

Kim does not teach:
a detector, for detecting whether a terminal device is within a predefined area;
determining that the terminal device is within the predefined area based on the detection of the detector.

Weiss teaches:
a detector, for detecting whether a terminal device is within a predefined area (paragraphs 7, 11, 27-28, 86, and 115-116:  user having a device within a certain distance radius of a venue may be targeted for a particular broadcast message. In another implementation, a venue owner may simply desire to promote their venue, and their venue may be tagged as a promoted item in the location-based service; location-based service may only retrieve nearby promoted items (e.g., promoted items within a particular radius distance); user may operate a map interface that shows the user's present location (e.g., as determined by the user's mobile device), and one or more promoted items may be indicated to the user if the promoted items have an associated location that is within a certain range (e.g., within the displayed map area, within a predefined distance from the user's location, within a particular locale (e.g., San Francisco) or other location-based criteria); See also, paragraphs 128-130, 137-138, and 140 and Figs. 1-2:  describing software/hardware for performing the location based services features [i.e., the detector]; one or more of any type computer system may be used to partially or fully automate integration of the location-based services with the other systems and services according to various embodiments of the invention);
determining that the terminal device is within the predefined area based on the detection of the detector (paragraphs 7, 11, 27-28, 86, and 115-116:  device within a certain distance radius of a venue may be targeted for a particular broadcast message;  location-based service may only retrieve nearby promoted items (e.g., promoted items within a particular radius distance); user may detector]; one or more of any type computer system may be used to partially or fully automate integration of the location-based services with the other systems and services according to various embodiments of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Weiss because the references are analogous since they are each directed to features for providing targeted recommendations, offers, or the like to users, which is within Applicant’s field of endeavor of facilitating product recommendations in automated chatting, and because modifying Kim to incorporate a feature for determining that a terminal device is within a predefined area, as taught by Weiss, would serve the motivation to provide more accurate and relevant recommendations and/or promoted items through location-based considerations when providing the recommendations (Weiss at paragraph 21).

Claim 9 is rejected under 35 U.S.C. §103 as unpatentable over “Kim” (WO 2006/129968 A1), as applied to claim 7 above, and further in view of Osentoski (US 2012/0296917, hereinafter “Osentoski”).

Claim 9:  Although Kim teaches wherein the at least one product is determined (paragraphs 35, 40-41, and Fig. 9: e.g., conversation contents…analyzed…conversational agent suggests the products or contents relating to the analyzed preference or taste to the user in the next conversation), and a current session in the chat flow (paragraphs 38-40, 53, and Figs. 1, 3, 6, 8-9, 11, and 17:  describing/displaying a chat flow session between a user and a conversational agent), Kim does not teach a session-based ranking model operable for: scoring similarity between a current session…and at least one reference session; and selecting one or more reference products associated with a top-scored reference session as the at least one product.
Osentoski teaches a session-based ranking model operable for: scoring similarity between a current session…and at least one reference session; and selecting one or more reference products associated with a top-scored reference session as the at least one product (paragraph 29, 45, 50-63 and Figs. 4-6:  For a particular keyword or keyword phrase, control begins in block 200 with the search engine 130 using historical data to generate a first list of entities, with a recommendation score associated with each entity on the first list. In certain embodiments, there is a list for each distinct keyword and keyword phrase that was used in the historical period. In certain embodiments, the search engine 130 first analyzes the historical web session data of sessions that were associated with one or more search terms originating from any of the three types of search by examining specific product activity in these sessions; recommendation engine 120 determines that additional product recommendations are to be injected between product 4 and product 5. The recommendation engine 120 identifies a starting base to identify the additional products. In this case, the product attributes of the top recommended product (Spincast Reel) is examined; The entity with the highest recommendation score may be referred to as a "primary" (highest affinity) recommendation. When the entities are products, the entity extender 160 may generate the second list using the same historical web session data to identify the top selling (or viewing) products on the customer's web site with the same or similar attributes as the product with the highest recommendation score on the first list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Osentoski because the references are analogous since they are each directed to features for providing targeted recommendations, which is within Applicant’s field of endeavor of facilitating product recommendations in automated chatting, and because modifying Kim to incorporate Osentoski’s session-based ranking model for scoring similarity between a current session and reference session and selecting one or more reference products associated with a top-scored reference session as the at least one product, as claimed, would serve the motivation to use historical data to provide improved techniques for generating recommendations (Osentoski at paragraphs 7 and 11).

Claims 10 and 19 are rejected under 35 U.S.C. §103 as unpatentable over “Kim” (WO 2006/129968 A1), as applied to claims 7 and 17 above, and further in view of Guo et al. (US 2018/0082184, hereinafter “Guo”).

Claims 10/19:  As per claim 10, Kim further teaches wherein the at least one product is determined through a session-based generating model operable for: generating the at least one product's name based on a current session in the chat flow through … (paragraphs 35, 40-41, 50, and Fig. 9:  e.g., describing determining a product via analysis of a chat session by a conversational agent – e.g., conversation contents…analyzed; conversational agent suggests the products or contents relating to the analyzed preference or taste to the user in the next conversation; system includes…a network), but does not teach a Recurrent Neural Network (RNN).
Guo teaches a context-aware chatbot system/method, including a Recurrent Neural Network (RNN) (paragraphs 21-23:  Mapping sequences to sequences based on neural networks has been used for neural machine translation...Because vanilla recurrent neural networks (RNNs) suffer from vanishing gradients, variants of the Long Short Term Memory (LSTM) recurrent neural network may be adopted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Guo because the references are analogous since they are each directed to features for providing targeted recommendations, which is within Applicant’s field of endeavor of facilitating product recommendations in automated chatting, and because modifying Kim to incorporate Guo’s a Recurrent Neural Network, as claimed, would improve Kim’s natural language processing and techniques for accumulating expected sets of questions and answer in advance (by pattern matching) (Kim at paragraph 7).
Claim 19 recites substantially similar claimed subject matter as claim 10 and is therefore rejected for substantially the same reasons.

Claim 11 is rejected under 35 U.S.C. §103 as unpatentable over “Kim” (WO 2006/129968 A1) in view of Guo et al. (US 2018/0082184, hereinafter “Guo”), as applied to claim 10 above, and further in view of Choi et al. (US 2016/0155436, hereinafter “Choi”).

Claim 11:  Kim and Guo do not teach the limitation of claim 11.
Choi teaches wherein the RNN comprises: a first bi-directional RNN layer, for performing recurrent operations among words in each sentence of the current session; and a second bi-directional RNN layer, for performing recurrent operations among sentences in the current session (paragraphs 60-68 and 95:  e.g.,  The bidirectional recurrent neural network linguistic model receives the sentence corresponding to the temporary recognition result and outputs respective degrees of suitability for words included in the sentence; second recognizer 120 not only detects an optimal candidate sentence by rescoring candidate sentences, but also corrects target words in the candidate sentences using a bidirectional recurrent neural network linguistic model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim/Guo with Choi because Choi’s speech recognition disclosure is reasonably pertinent to the problem with which applicant is concerned (natural language processing and analysis of  text/keywords in messages to determine meaning and respond accordingly), and because modifying Kim/Guo to incorporate Choi’s bidirectional RNN operations for words/sentences, as claimed, would improve Kim’s natural language processing and techniques for accumulating expected sets of questions and answer in advance (by pattern matching) (Kim at paragraph 7).

Claim 12 is rejected under 35 U.S.C. §103 as unpatentable over “Kim” (WO 2006/129968 A1), as applied to claim 7 above, and further in view of Chang et al. (US 2008/0091549, hereinafter “Chang”).

Claim 12:  Although Kim teaches associating the user preference with the group of product names (paragraph 10, 18, 39, and Figs. 7, 12, and 18: e.g., analyzing and summarizing preferences of the user; preferences for a specific user are collectively managed…preferences for baseball, steak and spaghetti), but does not teach performing semantic extension on the at least one product's name, to obtain a group of product names.
performing semantic extension on the at least one product's name, to obtain a group of product names (paragraphs 20, 25, and Fig. 8:  e.g., Fig. 8 displays semantic expansion of a product’s name with a resulting group of product names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Chang because the references are analogous since they are each directed to features for providing targeted recommendations, which is within Applicant’s field of endeavor of facilitating product recommendations in automated chatting, and because modifying Kim to incorporate Chang’s feature for performing semantic extension or a product’s name to obtain a group of product names, as claimed, would help users find items of interest in addition to an initially identified item (Chang, at least paragraphs 2-3), which benefits both a seller and a consumer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chatbot Market - Revolutionizing Human and Machine Interaction with AI Technology! ICT Monitor Worldwide [Amman] 23 Nov 2016:  discloses the application of chatbots and artificial intelligence to support virtual user interaction and enhance customer engagement in e-commerce.
Salesforce Releases Texting Customer Service Chatbot. ICT Monitor Worldwide [Amman] 15 Dec 2016:  discloses the use of a texting customer service chatbot to engage customers through messaging apps.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/03/2022